Citation Nr: 1712933	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-14 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating for chronic tension headaches with an element of common migraine, in excess of 10 percent prior to February 1, 2010 and a disability rating in excess of 30 percent thereafter.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from October 2002 to December 2002 and from October 2003 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.
 
In a June 2016 rating decision, the RO increased the Veteran's rating for chronic tension headaches with an element of common migraine to 30 percent disabling, effective February 1, 2010.  As the grant of a 30 percent rating, effective February 1, 2010, did not constitute a full grant of the benefits sought, the increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board previously remanded the case in November 2013 for further development.  The matter is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking an increased disability rating for his service-connected chronic tension headaches with an element of common migraine.  Specifically, the Veteran contends that his headache disorder causes him constant pain and his symptomatology is more severe than reflected by his currently assigned disability rating. 

The Board finds that a remand is necessary to afford the Veteran a contemporaneous examination to determine the current severity of his chronic headache disorder.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

In a January 2015 statement, the Veteran asserted that his headache condition had worsened.  An April 2015 VA treatment record indicated that the Veteran was suffering from headache pain one to two times a week with associated nausea and vomiting.  The Veteran reported pain in the neck, occipital, and temporal areas.  He experienced blurred vision and light and sound sensitivity.  The Veteran described his pain as a pressure and throbbing type pain and rated his level of pain a seven out of 10.  He reported that the pain would last for hours or days.  In a March 2016 VA treatment record, a physician noted that the Veteran had a history of poorly controlled migraines.  The Veteran reported getting migraines three to four times per week with interspersed headaches. The Veteran indicated that multiple attempts to treat his headaches had failed and he now wanted to try Botox for headache treatment.  

The Board finds that the evidence of record indicates a possible change in the severity of the Veteran's service-connected chronic headache disorder.  The Veteran should be afforded a VA examination to determine the severity of current manifestations of the disability.

Finally, the Board finds the issue of entitlement to TDIU to be part and parcel of the claim for an increased disability rating.  Rice v. Shinseki, 22 Vet. App. 447.  As the outcome of the claim on appeal may have a direct effect on the outcome of the TDIU claim, that issue must be remanded as inextricably intertwined with the claim which is being remanded below.  

While on remand, updated treatment records must be obtained.


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers that have treated him for his chronic tension headaches with an element of common migraine.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Ask the Veteran if there has been any change in his employment status to less than full time work.  If, and only if, there has been a change in employment, conduct appropriate development to include, if necessary, obtaining an opinion as to the effect the Veteran's service connected disabilities have on his employment.  

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his chronic tension headaches with an element of common migraine.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

A complete history should be elicited directly from the Veteran and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should consider all previous VA examinations.  A complete rationale for all opinions expressed and conclusions reached must be provided

4.  After completing the above to the extent possible, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

